* Corpus Juris-Cyc References: Criminal Law, 16CJ, section 1173, p. 605, n. 16.
Appellants, together with Noel Clifford, were indicted for the unlawful manufacture of intoxicating liquor. Noel Clifford entered a plea of guilty, and was introduced as a state witness. From his testimony, it was developed that ten or twelve gallons of liquor were manufactured at one place at a given time, and it was also afterward developed, over objection, that they manufactured liquor at other places, and that the quantity of liquor manufactured altogether would amount to about thirty gallons of liquor.
It was improper for the state to introduce more than one offense in the evidence. When it had introduced evidence of one offense, it should have rested. We think the case of Parkinson
v. State, 145 Miss. 237, 110 So. 513, is directly in point upon this proposition.
The contention of the state is that the objection was not sufficient. We think it was, and that the overruling of this objection was error, for which the judgment must be reversed.
Reversed and remanded. *Page 601